Citation Nr: 1217120	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1969.  He received the Purple Heart Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current right ear hearing loss cannot be reasonably disassociated from his active duty service.

2.  The Veteran's current tinnitus cannot be reasonably disassociated from his active duty service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claims of entitlement to service connection for right ear hearing loss and tinnitus, because the Board is granting service connection for both claims.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

At his March 2012 hearing before the Board, the Veteran submitted additional evidence directly to the Board, along with a waiver of RO consideration of this evidence.  38 C.F.R. §1304(c) (2011).  Accordingly, the Board may proceed to adjudicate the issues on appeal with consideration of this evidence in the first instance.  38 C.F.R. § 19.9(b)(3) (2011). 

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his hearing loss and tinnitus are related to acoustic trauma during service.  At the March 2012 hearing before the Board the Veteran reported having fired submachine guns, M-16s, grenade launchers, and rocket launchers during service.  The Veteran's DD Form 214 reflects that his military occupational specialty was rifleman, and his service personnel records show that he was awarded the Purple Heart Medal.  

The Veteran's service treatment records are negative for any complaints, treatments, or findings of hearing loss or tinnitus.  

The post-service medical evidence includes a private April 2008 audiogram report.  The audiogram results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
15
10
15
25
20

The speech audiometry word recognition score were 96 percent in the right ear and 100 percent in the left ear; however, it is not clear whether the Maryland CNC word list was used.  See 38 C.F.R. § 3.385.  The April 2008 private audiogram record provided an impression of tinnitus and high frequency hearing loss, particularly in the right ear.

The Veteran underwent a VA examination in October 2008.  The audiogram results from that examination report are as follows:









HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
40
LEFT
5
5
10
25
25

Speech audiometry testing revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The October 2008 examination report reflects that the Veteran complained that he could not hear "too well" out of his right ear.  He first noticed this when he came home from Vietnam.  He also reported constant "high pitched" bilateral tinnitus that had been present since active service.  After discharge from service, the Veteran was exposed to occupational noise for seven to 10 years at a steel plant.  Further, he worked as a detective in the Sheriff's department for 27 years and was exposed to noise during firearms qualifications.  He stated that he utilized hearing protection during such post-service occupational noise exposure.  The diagnoses were sensorineural hearing loss in the right ear and normal hearing in the left ear.

The Board finds that the evidence of record clearly demonstrates a current diagnosis of right ear hearing disability for VA purposes and a current diagnosis of tinnitus.  See 38 C.F.R. § 3.385; see also Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, the October 2008 VA audiogram results show that at 4000 Hertz, the Veteran's right ear auditory threshold was 40 decibels and the April 2008 private medical record notes an impression of tinnitus.

The Veteran submitted several lay statements in support of his claims.  A March 2009 statement from his wife indicates that the Veteran complained of a loud ringing in his ears during a weekend pass he spent at home with her during active service in 1969.  An April 2010 buddy statement indicates that the Veteran participated in several operations that subjected him to ear damaging noise levels during his period of service.  Hearing protection was not used.  Additional buddy statements from individuals who served with the Veteran attest to the noise the Veteran was exposed to in service without hearing protection, and the likelihood that such noise affected the Veteran's hearing.

An October 2008 VA examiner opined that it was "not at least as likely as not" that the Veteran's hearing loss and tinnitus are related to military service.  The October 2008 VA examiner acknowledged the Veteran's contentions of ongoing symptomatology and included a review of his service treatment records and a contemporaneous clinical evaluation.  The examiner's negative etiological opinion regarding hearing loss was based on the Veteran's normal whispered voice hearing test at service separation, the lack of hearing or ear complaints during service, the initial documentation of difficulty hearing being 39 years after separation from military service, and the seven to 10 years of post-service occupational noise exposure.  The negative opinion regarding tinnitus is based upon the lack of documentation of tinnitus in service and the initial documentation of tinnitus being 39 years after separation from military service.  

However, the Veteran's statements are competent evidence as to his exposure to noise from submachine guns, M-16s, grenade launchers, and rocket launchers during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, these statements are consistent with the Veteran's circumstances of his military service.  The Veteran's Form DD-214 shows that his military specialty was rifleman and he was awarded the Purple Heart.  Furthermore, as the Veteran served in combat, substantial weight is accorded to the Veteran's lay testimony regarding his in-service acoustic trauma and symptoms despite the lack of notion in the official record contemporaneous with the alleged trauma and symptoms therefrom.  38 U.S.C.A. § 1154; see also Smith v. Derwinski, 2 Vet. App. 137(1992).  Importantly, the Board finds the Veteran's contentions regarding his military noise exposure and inservice symptoms to be credible.  

Moreover, the October 2008 VA examiner considered the lack of any documentation of hearing loss or tinnitus until 39 years after service separation, but failed it is the continuity of symptoms, not treatment, to incorporate the Veteran's lay assertions of continuous symptoms into any etiological opinion rendered.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) ("Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.").  

The October 2008 VA examiner also based the opinion that the Veteran's current hearing loss was not related to his military service due to seven to 10 years of post service noise exposure.  However, the examiner failed to address the Veteran's report of having worn hearing protection devices during his post-service occupational exposure to noise when rendering this opinion. 

Based on the examiner's failure to consider all the evidence of record, the Board finds that the October 2008 medical opinion as to whether the Veteran's current right ear hearing loss and tinnitus is related to his military service is not probative.

The April 2008 private audiogram report indicates that the Veteran had tinnitus and high frequency hearing loss, particularly in the right ear.  The private physician noted the Veteran's complaints of marked tinnitus since being a rifleman in the military.  Also noted was that the Veteran was a right-handed shooter, and there was asymmetry at 6,000 Hertz and above.  The physician opined that the Veteran's current hearing loss and tinnitus was due to exposure to loud noise as an infantry rifleman in the military.  This opinion addresses the Veteran's contentions and includes a thorough contemporaneous clinical evaluation.  However, the physician does not address the Veteran's post service noise exposure.

The law does not require evidence of a hearing disability or tinnitus in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand, and the evidence raises a reasonable doubt as to whether the Veteran's current right ear hearing loss disability and tinnitus were incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for bilateral hearing loss and tinnitus is warranted.  Id., see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

With respect to the Veteran's claim for service connection for left ear hearing loss, the medical evidence of record does not show a left ear hearing impairment that meets the criteria set forth by VA for a hearing disability in the left ear.  However, the private audiogram from April 2008 when compared to the October 2008 examination report, indicate a worsening in the auditory threshold at 4000 Hertz.  No hearing acuity test is of record since the October 2008 VA examination.  Accordingly, a remand is required in order to obtain a current VA examination in order to assess whether the Veteran meets the criteria for left ear hearing loss for VA purposes.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for hearing loss.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of all pertinent treatment records identified by him in response to this request which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an additional VA audiological evaluation to determine the extent of any left ear hearing loss found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  Any report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


